MANDATE

THE STATE OF TEXAS

TO THE PROBATE COURT NO 1 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 4, 2015, the cause upon appeal to revise
or reverse your judgment between

Sandra Saks, Lee Nick McFadin and Margaret Landen Saks, Appellant

V.

Lauren Saks a/k/a Gloria Lauren Nicole Saks, Appellee

No. 04-13-00875-CV and Tr. Ct. No. 2011-PC-3466

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s memorandum opinion of this date, the
judgment confirming the arbitration award is AFFIRMED; however, the
appeal from the order in aid of enforcement of judgment is DISMISSED FOR
LACK OF JURISDICTION. The motion to dismiss Lee Nick McFadin III
from appellate cause number 04-13-00875-CV is DENIED AS MOOT. It is
ORDERED that Appellees Lauren Saks Merriman and Marcus Rogers,
Interim Trustee, recover their costs of appeal from Appellants Sandra C. Saks
and Landen Saks.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 11, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00875-CV

                   Sandra Saks, Lee Nick McFadin and Margaret Landen Saks

                                                   v.

                           Lauren Saks a/k/a Gloria Lauren Nicole Saks

              (NO. 2011-PC-3466 IN PROBATE COURT NO 1 OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
COPIES                              $6.00   PAID          SERVICE TITLE
MOTION FEE                         $15.00   E-PAID        PHIILIP ROSS
MOTION FEE                         $10.00   E-PAID        PHILIP MARTIN ROSS
MOTION FEE                         $10.00   E-PAID        ROYAL LEA, III
MOTION FEE                         $10.00   E-PAID        SUSAN KIDWELL
REPORTER'S RECORD                 $389.00   PAID
CLERK'S RECORD                      $0.00   UNKNOWN
INDIGENT                           $25.00   PAID          PHILIP M. ROSS
STATEWIDE EFILING FEE              $20.00   PAID          PHILIP M. ROSS
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          PHILIP M. ROSS
FILING                            $100.00   PAID          PHILIP M. ROSS


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 11, 2015.

                                                        KEITH E. HOTTLE, CLERK



                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853